Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered December 12, 2008, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
After sufficient inquiry, the court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The record supports the court’s detailed findings of fact, in which it rejected each of defendant’s challenges to his plea. Under the circumstances, it was unnecessary to engage in further fact-finding regarding counsel’s pre-plea advice to defendant about the de*407fenses of justification and intoxication. Concur—Gonzalez, P.J., Saxe, McGuire, Acosta and Abdus-Salaam, JJ.